Case 6:97-cr-60039-TAD-CBW Document 214 Filed 02/27/20 Page 1 of 2 PageID #: 1162




                                UNITED STATES DISTRICT COURT

                               WESTERN DISTRICT OF LOUISIANA

                                      LAFAYETTE DIVISION


  UNITED STATES OF AMERICA                         *   CRIM. NO. 97-CR-60039-01
                                                   *
  VERSUS                                           *   JUDGE TERRY DOUGHTY
                                                   *
  MANUEL DAVID HERNANDEZ                           *   MAG. JUDGE WHITEHURST

                                            JUDGMENT

         For the reasons set forth in this Court’s Ruling,

          IT IS ORDERED, ADJUDGED, AND DECREED that Defendant Manuel David

  Hernandez’s (“Hernandez”) claim regarding the application of the First Step Act, which was set

  forth in his post-conviction motions docketed as “Motion to Reduce Sentence Under the First Step

  Act” [Doc. No. 182], “Motion to Vacate under 28 U.S.C. 2255” [Doc. No. 189], and “Motion to

  Reduce Sentence Under the First Step Act” [Doc. No. 190], is DISMISSED WITH

  PREJUDICE.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the claims set forth

  in the above-referenced post-conviction motions that could have been raised in his earlier Section

  2255 motions are DISMISSED WITHOUT PREJUDICE. This Court does not have jurisdiction

  to hear those claims. Hernandez must obtain authorization from the Fifth Circuit to present such

  assertions in the district court.
Case 6:97-cr-60039-TAD-CBW Document 214 Filed 02/27/20 Page 2 of 2 PageID #: 1163



         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Hernandez’s final

  claims set forth in the above-referenced post-conviction motions, regarding the institution where

  he is presently incarcerated, are DISMISSED WITHOUT PREJUDICE. This Court does not

  have jurisdiction to hear those claims. Those claims must be raised in the jurisdiction of

  incarceration.

         Monroe, Louisiana, this 27th day of February, 2020.



                                              ____________________________________
                                               TERRY A. DOUGHTY
                                               UNITED STATES DISTRICT JUDGE
